            Case 1:20-cv-07946-JMF Document 10 Filed 11/10/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


                                                 )
DILENIA PAGUADA, ET AL.                          )
                                                 )
                       Plaintiff,                )
                                                 )
       v.                                        )   Civil Action No. 1:20-cv-07946-JMF
                                                 )
TECOVAS, INC.,                                   )
                                                 )
                       Defendant.                )
                                                 )



       DILENIA PAGUADA AND TECOVAS, INC.’S JOINT MOTION TO STAY

       Plaintiff Dilenia Paguada and Defendant Tecovas, Inc. respectfully move this Court for an

administrative order staying this action (No. 20 Civ. 07946) pending the Plaintiff and Defendant’s

ongoing settlement negotiations.

       Currently, this Court has pending before it Plaintiff’s Complaint, and Defendant’s Answer

is currently due on November 10, 2020. Plaintiff and Defendant seek to stay this action without

prejudice, pending the finalization of a settlement agreement between the Plaintiff and the

Defendant. Plaintiff and Defendant are currently discussing the terms of a potential settlement

agreement, and both hope to resolve this action without further intervention by this Court.

       “The power to stay proceedings is incidental to the power inherent in every court to control

the disposition of the causes on its own docket with economy of time and effort for itself, for

counsel, and for litigants.” LaSala v. Needham & Co., Inc., 399 F. Supp. 2d 421, 427 (S.D.N.Y.

2005) (quoting Landis v. N. Am. Co., 299 U.S. 248, 254, 57 S. Ct. 163 (1936)). A stay is appropriate

here to conserve the parties’ and Court’s time and resources, given the desire by both Plaintiff and

Defendant to resolve this action without further court proceedings. See, e.g., 13B Charles A.

                                                 1
           Case 1:20-cv-07946-JMF Document 10 Filed 11/10/20 Page 2 of 3




Wright, et al., Federal Practice & Procedure § 3533.2 (2020) (“[A] court may stay proceedings if

the parties are working toward settlement, or if the parties have agreed but the settlement requires

approval by someone else”).

         For the foregoing reasons, Plaintiff and Defendant respectfully request that this Court enter

a stay of proceedings in the present action pending the finalization of a settlement agreement.

 VINSON & ELKINS LLP                                   MARS KHAIMOV LAW, PLLC

 By:      s/Hilary Preston                             By:      s/Mars Khaimov
       Hilary Preston                                        Mars Khaimov

       hpreston@velaw.com                                    marskhaimovlaw.@gmail.com

       1114 Avenue of the Americas, 32nd Floor               10826 64th Avenue, Second Floor
       New York, New York 10036                              Forest Hills, New York 11375
       (212) 237-0129                                        (929) 324-0717
       (917) 849-5342 (fax)

       Attorney for Defendant Tecovas, Inc.                  Attorney for Plaintiff Dilenia Paguada



       Application DENIED. As a courtesy, the Court will grant Defendant a two-week
       extension of its deadline to respond to the Complaint, which will now be due November
       24, 2020. (If, during that two weeks, the parties reach a settlement in principle, they
       should promptly advise the Court, which will enter a "60-day order" dismissing the case
       without prejudice to reopening it if the settlement is not consummated.) The Court
       (again) directs the parties to Paragraph 1(E) of the Court's Individual Rules which states
       that absent emergency any request for extension or adjournment must be made 48 hours
       in advance. This is the second time in as many weeks that an untimely request is being
       made. See ECF No. 7. Future late requests will be denied solely on that basis. The
       Clerk of Court is directed to terminate ECF No. 9. SO ORDERED.




                                         November 10, 2020




                                                   2
         Case 1:20-cv-07946-JMF Document 10 Filed 11/10/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 10th day of November, 2020, I, Hilary Preston, caused true and

correct copies of the foregoing Dilenia Paguada and Tecovas, Inc’s Joint Motion to Stay to be

served by the Court’s CM/ECF system and email upon all parties.

                                                     /s/ Hilary Preston
                                                     Hilary Preston




                                                3
